DETAILED ACTION
1.	This office action is in response to communication filed on 08/14/2020. Claims 1-14 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al. Pub. No. 2009/0184857.
Regarding claim 1. Fig. 3 of Furuta et al. discloses an analog-to-digital converter (10(30); see Fig. 1 for discloses ADC of 10 and 30), having an analog-to-digital (A/D) conversion operation mode (switching of S1 for Vin) and a measurement operation mode (Switching S2a..S2e for Vref and Ground) , wherein the ADC (10(30)) comprises: an input terminal (terminal Vin), configured to receive an analog signal (Vin); an output terminal (Digital output terminal of 13 in Fig. 1), configured to output a digital signal (Digital Out in Fig. 1); a digital-to-analog converter (DAC 11), comprises a plurality of digital-to-analog (D/A) conversion units (plurality of digital switching capacitor units C/2….C/16) , respectively having a unit input terminal (switching input terminal of each capacitor C/2…/16)  and a unit output terminal (output terminal of each capacitor C/2….C/16), wherein the unit output terminals (output terminals of C/2….C/16)  of the plurality of D/A conversion units ( digital switching capacitor units C/2….C/16) are coupled to one another (common output node VH), and the plurality of D/A conversion units (plurality of digital switching capacitor units C/2….C/16) generates an output signal  (VH) according 

Regarding claim 3. The ADC of claim 2, Fig. 4C further discloses wherein when the ADC operates in the measurement operation mode (Fig. 4C), the other D/A conversion units (digital switching of C/4…C/16) are free from storing charges (no charge from Ground).  
Regarding claim 10. The ADC of claim 1, Fig. 3 and 4C further discloses wherein each of the plurality of D/A conversion units (each of plurality digital switching capacitor units C/2….C/16)    comprises a capacitor (C/2…C/16), and the measurement operation mode (Fig. 4C) comprises a first stage (stage of C/2) and a second stage  (stage of C/4…C/16)that operate alternatingly (alternating of switching to ground or Vref as showed in Fig. 3), wherein in the first stage (Stage D/2), the D/A conversion unit (digital switching of C/2)  to be measured stores the charges (C/2 stored the charge by Vref)  to be distributed by coupling the capacitor (C/2) of the D/A conversion unit  (switching of C/2 unit)to be measured between the first reference voltage  (Vref) and the second reference voltage (Ground), and in the second stage (stage of C/4…C/16), re-distributing the charges (the charge of Vref in Fig. 4C) to be distributed to the respective capacitor (C/2…C/16) of the plurality of D/A conversion units (plurality digital switching capacitor units C/2….C/16)   by coupling one terminal of the respective capacitor (C/4…C/16) of the plurality of D/A conversion units  (plurality digital switching capacitor units C/2….C/16)  to the second reference voltage (Ground), and coupling the other terminal of the respective 19GOODIX No. P180278US1/ Attorney Docket No. S90418/US10545 capacitor (C/2) of the plurality of D/A conversion units (plurality digital switching capacitor units C/2….C/16)   to the first reference voltage (Vref) or the third reference voltage.  
..

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over  Furuta et al. as applied to claim 1 above, and further in view of Liu et al. Pub. No. 2003/0210166.
Regarding claim 4, Furuta et al. as applied to claim 1 above, wherein the processing circuit comprises: a loop filter, coupled to the DAC, and generating a loop filter signal based on the output signal; and a quantizer, configured to generate a quantized signal based on the loop filter signal.  
Fig. 2 of Liu et al. et al.  discloses and analog –to-digital converter (208) comprising : a processing circuit (212,206)  comprises: a loop filter (206), coupled to the DAC (210) , and generating a loop filter 
Futura et al. and Liu et al. are common subject matter of ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated Lie et al. into Futura et al. for the purpose of improved precision performance in the presence of capacitor mismatching in analog-to-digital converter (paragraph 0006 of Liu et al.). 
Regarding claim 7. Liu et al. incorporated into Futura et al. as applied to claim 4 above, Fig. 2 of Liu et al. further discloses wherein the loop filter  (206) comprises a low-pass filter (paragraph 0027).  

7.	Claims 4, 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over  Furuta et al. as applied to claim 1 above, and further in view of Quiquempoix et al. Pub. No. 2014/0368365.
Regarding claim 4, Furuta et al. as applied to claim 1 above, wherein the processing circuit comprises: a loop filter, coupled to the DAC, and generating a loop filter signal based on the output signal; and a quantizer, configured to generate a quantized signal based on the loop filter signal.  
Fig. 2 of Quiquempoix et al.  discloses and analog –to-digital converter (paragraph 0017) comprising : a processing circuit (cascading integrators)  comprises: a loop filter (integrators), coupled to the DAC (switching of plurality DAC; see paragraph 0008) , and generating a loop filter signal (signal of cascading integrators) based on the output signal (output signal of last integrator); and a quantizer (Quantizer), configured to generate a quantized signal (V) based on the loop filter signal (signal of cascading integrators).  
Futura et al. and Quiquempoix et al.  are common subject matter of ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated Lie et al. into Futura et al. for the purpose of 
 
Regarding claim 12. Quiquempoix et al. incorporated into Futura et al. as applied to claim 4 above, Fig. 2 of Quiquempoix et al. further wherein the processing circuit (cascading integrators) further comprises: a data weighted averaging circuit (DWA), coupled between the quantizer (Qunatizer)  and the DAC (DAC of switching VREF+ or VREF- in Fig. 2), and configured to selectively conduct the plurality of D/A conversion units (plurality of DAC of switching VREF+ or VREF- in Fig. 2),  based on the quantized signal (V).  
Regarding claim 13. Quiquempoix et al. incorporated into Futura et al. as applied to claim 4 above, Fig. 2 of Quiquempoix et al. further wherein the processing circuit cascading integrators) further comprises: an increasing data weighted averaging circuit (DWA), coupled between the quantizer  (Quantizer) and the DAC (DAC of switching VREF+ or VREF- in Fig. 2), and configured to selectively conduct the plurality of D/A conversion units (plurality of DAC of switching VREF+ or VREF- in Fig. 2) based on the quantized signal (V).  

8	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Furuta et al. as applied to claim 10 above, and further in view of Somayajula U.S. patent No. 6,603,415.
Furuta et al. as applied to claim 10 above do not disclose wherein the second reference voltage is a common mode voltage, and the third reference voltage is a ground voltage.  
Fig. 4A of Somyajula discloses and ADC (Col. 3 lines 13-15) comprising a plurality of DAC units (Fig. 4B); the DAC units (Fig. 4B) including a first reference voltage (Vref+), a second reference is a common voltage (VCM1) and a third reference voltage is a ground voltage (GND).


Allowable Subject Matter
9.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 5, prior arts do not teach: wherein the processing circuit further comprises: a decimation filter, configured to generate the digital signal according to the quantized signal; an integration module, configured to generate the digital signal including the ratio according to the quantized signal; and an output path selection module, configured to selectively couple the quantized signal to the decimation filter or the integration module.  

10.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 7, prior arts do not teach: wherein the loop filter and the integration module have a reset function, and when the ADC operates in the measurement operation mode, a first D/A conversion unit of the plurality of D/A conversion units is used as the D/A conversion unit to be measured, and after obtaining the digital signal comprising the ratio by conversion, the loop filter and the integration module are reset, and then a second D/A conversion unit of the plurality of D/A conversion units is used as the D/A conversion unit to be measured.  

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/09/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845